This action involves the title to, or possession of, land, and the Court of Appeals had no jurisdiction to determine the same. Section 2, p. 96, Acts of 1911. The Court of Appeals being without jurisdiction to decide this case, its judgment was coram non judice. The writ of certiorari is awarded under the general prayer for relief, and the judgment of the Court of Appeals (81 So. 867) is quashed, with direction to transfer the cause to this court under section 17, p. 103, Acts of 1911.
Writ awarded.
MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur.